Order entered June 28, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00677-CV

                     IN RE VIRGIE BERNICE WHITWORTH, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 0900395

                                               ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue, within thirty (30) days of the

date of this order, written rulings vacating its May 9, 2019 order denying relator’s motion to

transfer venue, granting relator’s motion to transfer venue, and transferring the underlying

proceeding to Smith County. We further ORDER the trial court to remove the underlying

proceeding from that court’s July 26, 2019 trial docket. We further ORDER the trial court to

file with this Court, within the time for compliance with the Court’s opinion and order of this

date, a certified copy of its order evidencing such compliance. Should the trial court fail to

comply with this order, the writ will issue.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE